In an action to recover damages for defamation, plaintiff appeals from two orders of the Supreme Court, Rockland County (Walsh, J.), one dated April 22,1983 and one entered June 15,1983, which, respectively, (1) granted defendant’s motion for summary judgment, and (2) denied plaintiff’s motion for renewal. 11 Orders affirmed, with one bill of costs. 1 Defendant’s attorney’s affirmation together with the newspaper article were competent to establish plaintiff’s status as a public figure. f Plaintiff had the burden of proof to show actual malice by “convincing clarity” (Rinaldi v Holt, Rinehart & Winston, 42 NY2d 369, 379, cert den 434 US 969). His affidavit is deficient as he merely makes conclusory allegations of actual malice, with no evidentiary facts to support his claim. Therefore, defendant’s motion was properly granted. Titone, J. P., Gibbons, Brown and Lawrence, JJ., concur.